Case 3:19-cr-20451-RHC-RSW ECF No. 44, PageID.1443 Filed 02/18/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 19-cr-20451

v.                                              Hon. Robert H. Cleland

JAY SCHWARTZ,

         Defendant.

————————————————————————————————/
Michael J. Freeman                Thomas W. Cranmer (P25252)
Special Assistant Attorney to the Gerald J. Gleeson, II (P53568)
Attorney General in the EDMI      Miller, Canfield, Paddock and Stone, P.L.C.
Four Seagate, Suite 308           840 West Long Lake Road, Suite 150
Toledo, OH 43604                  Troy, Michigan 48098-6358
(419) 241-0724                    Telephone: (248) 879-2000
Michael.Freeman2@usdoj.gov        cranmer@millercanfield.com
                                  gleeson@millercanfield.com
Gene Crawford                     Attorneys for Defendant
Special Assistant Attorney to the
Attorney General in the EDMI
Four Seagate, Suite 308
Toledo, OH 43604
(419) 241-0726
gene.crawford@usdoj.gov
—————————————————————————————————/

                             STIPULATION AND ORDER
                          FOR FILING DEADLINE EXTENSION

         IT IS HEREBY STIPULATED by and between the parties hereto, through

their respective counsel that the current motion filing deadline be extended to


37238170.1/156038.00001
Case 3:19-cr-20451-RHC-RSW ECF No. 44, PageID.1444 Filed 02/18/21 Page 2 of 4




allow the parties additional time to narrow the issues for resolution. The proposed

extension is as follows:

Event                               Current Due Date        Due Date

Motion Cut-Off                      February 19, 2021      March 19, 2021



         IT IS SO STIPULATED.



s/ Gene Crawford w/permission                 s/ Gerald J. Gleeson, II
Special Assistant Attorney to the             Gerald J. Gleeson, II (P53568)
Attorney General in the EDMI                  Attorney for Defendant




37238170.1/156038.00001
Case 3:19-cr-20451-RHC-RSW ECF No. 44, PageID.1445 Filed 02/18/21 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                                Case No. 19-cr-20451

v.                                                 Hon. Robert H. Cleland

JAY SCHWARTZ,

         Defendant.

————————————————————————————————/
Michael J. Freeman                Thomas W. Cranmer (P25252)
Special Assistant Attorney to the Gerald J. Gleeson, II (P53568)
Attorney General in the EDMI      Miller, Canfield, Paddock and Stone, P.L.C.
Four Seagate, Suite 308           840 West Long Lake Road, Suite 150
Toledo, OH 43604                  Troy, Michigan 48098-6358
(419) 241-0724                    Telephone: (248) 879-2000
Michael.Freeman2@usdoj.gov        cranmer@millercanfield.com
                                  gleeson@millercanfield.com
Gene Crawford                     Attorneys for Defendant
Special Assistant Attorney to the
Attorney General in the EDMI
Four Seagate, Suite 308
Toledo, OH 43604
(419) 241-0726
gene.crawford@usdoj.gov
—————————————————————————————————/


                          ORDER EXTENDING FILING DEADLINE


         Upon reading and consideration of the parties’ stipulation, and the Court

being fully advised in the premises;


37238170.1/156038.00001
Case 3:19-cr-20451-RHC-RSW ECF No. 44, PageID.1446 Filed 02/18/21 Page 4 of 4




         IT IS HEREBY ORDERED that the Motion Cut-Off is extended to March

19, 2021.

         IT IS SO ORDERED.


                                         _S/Robert H. Cleland
                                         Hon. Robert H. Cleland
                                         United States District Court Judge
Dated: February 18, 2021




37238170.1/156038.00001
